Title: From George Washington to Henry Bouquet, 7 August 1758
From: Washington, George
To: Bouquet, Henry



Dr Sir
Camp at Fort Cumberland 7th Augt 1758

Captn Waggoner with 50 Men & 19 Waggon’s wait upon you for Provisions agreeable to my Yesterday’s Return.
A Letter which I have just receivd from Mr Walker tells me, that the Convoy may be expected at Pearsalls the 15th; and desires that the Escort (already consisting of 75 Men) may be reinforcd; as the Waggon’s and Cattle will cover a large space of Ground.
Pray what will you have done with those Waggons when they come up, also with these now going for Provision’s when they return from Rays Town.
I was this Instt favourd with your’s pr Express⟨.⟩ I am not surprizd to hear the Enemy are about, but was greatly so to find them idle so long—I shall this moment send out a Party to waylay the Road. I am pleasd you have directed it, I wrote for leave to do the same thing Yesterday.
Inclosd is a Return of the Shott &ca that have been brought to this place since my arrival here. I am Dr Sir Yr most Obedt Servt

Go: Washington

